UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	May 1, 2012 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Opportunities Fund Semiannual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking overlooked, underpriced small and midsize companies Every company, whatever its industry, growth rate, or size, has an underlying value. This value is based in part on the cash flows the company generates. The price of a company’s stock, however, may not accurately reflect this underlying value.A stock may be mispriced for different reasons, and it is often the result of behavioral bias — when investors overreact to short-term factors. Mispriced stocks can provide attractive opportunities for investors who have the expertise and insight to identify them. Themanagers of Putnam Capital Opportunities Fund look for stocks they believe are trading below their intrinsic value and can appreciate over time. It is up to the managers to uncover the reasons behind a stock’s valuation and to determine whether the market’s generally held assumptions are on target. The fund focuses on stocks of small and midsize companies, which are typically covered by fewer analysts than large companies. With fewer analysts following these stocks, there may be more overlooked investment opportunities topursue. In seeking stocks with long-term growth potential, the managers draw on their own experience as well as that of the analysts in Putnam’s Global Equity Research organization. Because the fund is managed in the blend style, the managers are not focused solely on either growth- or value-style stocks and can choose from thousands of small and midsize U.S. companies. This flexibility means the fund’s portfolio is broadly diversified, which can help reduce the risk of investing in a narrow range of sectors orstocks. In all their decisions, the managers are guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to trim or sell stocks when they reach or exceed what is considered their true worth. Investor overreaction can mean investment opportunities An important factor in the analysis for Putnam Capital Opportunities Fund is “behavioral insight.” Investors frequently focus on short-term financial performance while ignoring the potential for a stock to outperform over the long term. For example, investors may overreact to a specific event, such as a management change, and either sell off the stock or buy it in large quantities. This overreaction can skew a stock’s price out of proportion to the real impact of the event. The result can develop into a buying or a selling opportunity for astute investment managers. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Capital Opportunities Fund Interview with your fund’s portfolio manager Joe, how would you describe the equity markets during the semiannual period? Equity investors continued to see great volatility across their equity portfolios as a result of macroeconomic uncertainty. When the reporting period began, investors were concerned about global macroeconomic concerns and Europe’s deepening sovereign debt crisis, which created cautious market sentiment and depressed stock prices as the markets sold off. Although U.S. equities held up better than international equities, stocks and economically sensitive sectors perceived as higher risk generally fell out of favor. With the greater uncertainty, the more resilient, lower-risk equity assets, including large-cap and defensive stocks, outperformed in this “risk-off” environment. Risk-aversion dominated the financial markets until late July, when favorable election results in Greece and a European Union summit brought some relief. Slowly improving macroeconomic data and stimulative measures taken by the U.S. Federal Reserve and the European Central Bank also helped boost the performance of stocks during the final months of the period — creating a bullish climate for riskier assets. In contrast to the early months of the reporting period, higher-risk strategies, including investing in growth stocks and the economically sensitive energy, consumer cyclicals, and financials sectors, outperformed safer, more conservative investment strategies. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Capital Opportunities Fund 5 It is worth noting that the predominant risk-on/risk-off environment we have experienced over the past several quarters abated significantly in October, and we saw a declining trend in market volatility back to historical norms. That being said, equity markets generally declined during the month, giving up some of their earlier gains. How did Putnam Capital Opportunities Fundperform against this backdrop? While the fund’s performance is up on a year-to-date basis through October31, the snapshot captured by the semiannual period represents a less sanguine picture. For the six months ended October31, 2012, the fund’s class A shares turned in a negative performance that trailed its benchmark, the Russell 2500 Index, and the average return for its Lipper peer group. The portfolio’s emphasis on small- and mid-cap stocks, which lagged their more defensive large-cap brethren, was a factor in this result, as was poor stock selection in consumer discretionary, financials, and information technology. Slow job creation and economic uncertainty related to the national election and the pending “fiscal cliff” caused some businesses and consumers to restrain spending, which negatively affected short-term prospects for many of these holdings. What was noteworthy about the fund’s stock selection for the period? The weakest-performing sector for the fund was consumer discretionary, where we had a slight overweight position relative to the benchmark. Our stock selection was disappointing, with ITT Educational Services , Sotheby’s , and Deckers Outdoor representing the biggest detractors. Also, the fund held an underweight position in the financials sector, which outperformed for the period. The underweight position was largely attributable to our decision to limit the portfolio’s exposure to real estate investment trusts [REITs], which we viewed as fully valued. REITs performed well in response to a decline in long-term interest rates during the period. Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Capital Opportunities Fund Stock selection was rewarding in the health-care sector, particularly the fund’s positions in Par Pharmaceutical , Healthways , AMN Healthcare Services , and Medicis Pharmaceuticals . During the period, Par Pharmaceutical, Medicis Pharmaceuticals, and Coventry Health Care were acquired by other companies at a premium. Only Coventry was still held by the fund at period-end pending the completion of the buyout. The portfolio’s health-care exposure declined as a result. We also lightened up on investments in consumer stocks, as several of these holdings had approached fair value in our estimation. We added modestly to energy stocks, such as Parker Drilling , when prices were under pressure. Did you adjust your strategy in light of the market’s volatility and economic uncertainty? We did not make any significant changes to the fund’s overall strategy, which remains focused on investing in undervalued small and midsize companies with long-term potential for growth. Our disciplined stock-selection approach is focused longer term and is designed to uncover companies that we believe have solid cash flows, strong business models, low levels of leverage on their balance sheets, and attractive stock valuations. Thus, while we are cognizant of short-term market fluctuations and macroeconomic issues, we are not inclined to make any major changes to the fund’s strategy in response to these overarching factors. Which stocks proved most disappointing during the period? F5 Networks , which manufactures products that enhance the performance and availability of computer networks and data storage, This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/12. Short-term holdings are excluded. Holdings will vary over time. Capital Opportunities Fund 7 was the biggest disappointment. Corporate earnings were hurt by a slowdown in demand from its customers due to macroeconomic uncertainty. We remain confident in the company’s business model, but holding this out-of-benchmark stock further detracted from results relative to the Russell 2500 Index during the reporting period. Energy stocks struggled during the period, and two of the fund’s more disappointing performers hailed from that sector. Key Energy Services , which provides drilling and servicing for domestic and international energy companies, was hurt by the decline in drilling that occurred after natural gas prices collapsed. Walter Energy , a producer and exporter of metallurgical coal for the steel industry, suffered in response to falling coal prices that declined when demand from the steel industry slowed as a result of sluggish economic growth. Our decision to hold an overweight position in both of these stocks further detracted from results. Which holdings positively influenced performance? Cabela’s was the best-performing stock for the period. This specialty retailer of outdoor merchandise benefited from improved merchandising and demand for its products. Given the dramatic appreciation in its stock price, we sold the holding at a large gain. With its strong portfolio of generic versions of several major pharmaceutical products, Par Pharmaceutical was acquired at a premium by TPG Capital. Par’s stock price rose to the buyout price, producing a healthy profit for the fund. Healthways offers a science-based approach to improving well being, while decreasing health-care costs. During the period, the stock rebounded from a sell-off in 2011 after it lost a large client. Since that time, management has successfully replaced some of the lost business with new client partnerships. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Capital Opportunities Fund What is your outlook for the coming months? Volatility is likely to remain high for the foreseeable future, especially given the potential for a destabilizing “fiscal cliff” on January1, 2013. This is a particularly worrisome concern, as the across the-board cuts to the budget would likely have repercussions for U.S. growth, which is far from robust. Thus, we believe asset classes are likely to move in and out of favor depending on market conditions. Companies have large amounts of cash on their balance sheets, yet most have not put this cash to use in any significant way — such as acquisitions, hiring, stock buybacks, or development of new products. In our opinion, this indicates a lack of confidence from businesses. The ongoing conservatism on the part of company managements has been surprising. Businesses simply aren’t taking risks, but equity markets stand to benefit once they begin spending some of this cash. In the meanwhile, we’ll continue to hunt for small- and mid-cap stocks with strong balance sheets that we believe offer an attractive risk/reward profile for long-term investors. Joe, thank you for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joseph P. Joseph has an M.B.A. from the Stern School of Business at New York University and a B.A. from Loyola College. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Joe, your fund’s portfolio managers are Randy J. Farina, CFA, and John McLanahan, CFA. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies — the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and Xi Jinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. Capital Opportunities Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.77% 6.33% 5.98% 5.98% 5.98% 5.98% 6.23% 5.97% 6.50% 7.00% 7.00% 7.00% 10 years 144.26 130.15 126.48 126.48 126.40 126.40 132.19 123.94 138.10 150.42 150.42 150.42 Annual average 9.34 8.69 8.52 8.52 8.51 8.51 8.79 8.40 9.06 9.61 9.61 9.61 5 years 16.54 9.85 12.22 10.22 12.27 12.27 13.63 9.65 15.09 18.00 18.00 18.00 Annual average 3.11 1.90 2.33 1.97 2.34 2.34 2.59 1.86 2.85 3.37 3.37 3.37 3 years 50.89 42.29 47.50 44.50 47.66 47.66 48.50 43.25 49.65 52.00 52.00 52.00 Annual average 14.70 12.48 13.83 13.05 13.87 13.87 14.09 12.73 14.38 14.98 14.98 14.98 1 year 9.34 3.05 8.57 3.57 8.56 7.56 8.71 4.89 9.06 9.58 9.58 9.58 6 months –3.03 –8.63 –3.45 –8.28 –3.42 –4.38 –3.32 –6.73 –3.25 –2.96 –2.96 –2.96 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Capital Opportunities Fund Comparative index returns For periods ended 10/31/12 Lipper Small-Cap Core Funds Russell 2500 Index category average* Annual average (life of fund) 7.03% 6.72% 10 years 168.68 144.96 Annual average 10.39 9.26 5 years 10.75 5.41 Annual average 2.06 0.96 3 years 55.88 47.29 Annual average 15.95 13.71 1 year 13.00 10.44 6 months 0.87 –0.27 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/12, there were 723, 708, 629, 536, 332, and 154 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 4/30/12 $12.56 $13.33 $11.29 $11.42 $11.75 $12.18 $12.32 — — $12.85 7/2/12* — $12.08 $12.08 — 10/31/12 12.18 12.92 10.90 11.03 11.36 11.77 11.92 12.47 12.47 12.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of class R5 and R6 shares. Capital Opportunities Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (6/1/98) (6/29/98) (7/26/99) (6/29/98) (1/21/03) (7/2/12) (7/2/12) (10/2/00) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 6.92% 6.48% 6.13% 6.13% 6.13% 6.13% 6.39% 6.12% 6.66% 7.16% 7.16% 7.16% 10 years 157.49 142.70 138.90 138.90 139.03 139.03 145.24 136.52 151.05 164.39 164.39 164.39 Annual average 9.92 9.27 9.10 9.10 9.11 9.11 9.39 8.99 9.64 10.21 10.21 10.21 5 years 18.87 12.02 14.50 12.50 14.43 14.43 15.96 11.88 17.34 20.41 20.41 20.41 Annual average 3.52 2.30 2.75 2.38 2.73 2.73 3.01 2.27 3.25 3.78 3.78 3.78 3 years 46.78 38.27 43.58 40.58 43.59 43.59 44.61 39.54 45.71 48.03 48.03 48.03 Annual average 13.65 11.41 12.81 12.02 12.82 12.82 13.08 11.75 13.37 13.97 13.97 13.97 1 year 30.11 22.62 29.17 24.17 29.18 28.18 29.52 25.03 29.69 30.52 30.52 30.52 6 months –3.06 –8.65 –3.40 –8.23 –3.37 –4.33 –3.27 –6.63 –3.20 –2.91 –2.91 –2.91 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 4/30/12 1.27% 2.02% 2.02% 1.77% 1.52% 0.85%* 0.75%* 1.02% Annualized expense ratio for the six-month period ended 10/31/12† 1.26% 2.01% 2.01% 1.76% 1.51% 0.87% 0.77% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from July 3, 2012 (commencement of operations) to October 31, 2012. 12 Capital Opportunities Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.26 $9.96 $9.96 $8.73 $7.49 $2.93‡ $2.59‡ $5.02 Ending value (after expenses) $969.70 $965.50 $965.80 $966.80 $967.50 $1,032.30 $1,032.30 $970.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from May 1, 2012 to October 31, 2012, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.41 $10.21 $10.21 $8.94 $7.68 $4.43 $3.92 $5.14 Ending value (after expenses) $1,018.85 $1,015.07 $1,015.07 $1,016.33 $1,017.59 $1,020.82 $1,021.32 $1,020.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Capital Opportunities Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 2500 Index is an unmanaged index of common stock performance. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Capital Opportunities Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Capital Opportunities Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 16 Capital Opportunities Fund These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, Capital Opportunities Fund 17 was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a 18 Capital Opportunities Fund regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Small-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 698, 635 and 501 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three- and five-year periods ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was primarily due to the fact that the portfolio managers’ valuation process indicated that economically sensitive sectors had valuations that were generally more attractive than those in more defensive sectors. As a result, the fund emphasized investments in economically sensitive sectors. However, in 2011, these sectors underperformed as investors fled to defensive sectors in response to the European sovereign debt crisis, fears of economic slowdown in the United States and China, and other macro events. The Trustees considered that, although the fund had not performed well in 2011, the fund ranked in the first and second quartile, respectively, for the three- and five-year periods ended December 31, 2011, and that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had Capital Opportunities Fund 19 made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Capital Opportunities Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Capital Opportunities Fund 21 The fund’s portfolio 10/31/12 (Unaudited) COMMON STOCKS (94.6%)* Shares Value Aerospace and defense (2.0%) AeroVironment, Inc. † S 60,238 $1,324,634 Alliant Techsystems, Inc. 13,641 781,493 Ceradyne, Inc. 34,150 1,193,884 Cubic Corp. 28,111 1,371,817 Hexcel Corp. † 59,961 1,520,929 Teledyne Technologies, Inc. † 11,733 751,264 Air freight and logistics (0.6%) Forward Air Corp. 42,000 1,401,540 HUB Group, Inc. Class A † 22,549 699,244 Airlines (1.2%) Allegiant Travel Co. † 29,415 2,139,647 Republic Airways Holdings, Inc. † S 151,249 706,333 Spirit Airlines, Inc. † 65,104 1,142,575 Auto components (0.7%) Autoliv, Inc. (Sweden) 18,203 1,048,493 BorgWarner, Inc. † S 19,523 1,285,004 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 10,900 749,266 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. † S 38,861 1,667,137 Capital markets (3.8%) Affiliated Managers Group † 7,700 974,050 E*Trade Financial Corp. † 135,000 1,128,600 Federated Investors, Inc. Class B S 54,313 1,262,234 Jefferies Group, Inc. S 142,285 2,026,138 Legg Mason, Inc. S 35,400 901,992 SEI Investments Co. 192,000 4,200,960 Waddell & Reed Financial, Inc. Class A S 77,922 2,597,140 Chemicals (4.3%) Albemarle Corp. 29,900 1,647,789 Ashland, Inc. 23,019 1,637,802 Eastman Chemical Co. 25,138 1,489,175 FMC Corp. S 21,006 1,124,241 Innophos Holdings, Inc. S 41,900 1,996,535 International Flavors & Fragrances, Inc. 28,562 1,845,676 Methanex Corp. (Canada) 78,759 2,362,770 Valspar Corp. 44,554 2,496,361 Commercial banks (7.3%) Bancorp, Inc. (The) † 267,886 3,045,864 Bond Street Holdings, LLC 144A Class A † F 38,819 834,609 City Holding Co. 21,399 751,533 City National Corp. S 32,118 1,641,230 22 Capital Opportunities Fund COMMON STOCKS (94.6%)* cont. Shares Value Commercial banks cont. Cullen/Frost Bankers, Inc. S 18,474 $1,021,612 East West Bancorp, Inc. S 196,432 4,182,037 First Citizens BancShares, Inc. Class A 13,844 2,336,175 International Bancshares Corp. 66,961 1,215,342 NBH Holdings Co. 144A Class A † F 66,250 1,132,875 OmniAmerican Bancorp, Inc. † 48,100 1,101,009 Popular, Inc. (Puerto Rico) † 64,360 1,244,079 Sandy Spring Bancorp, Inc. S 20,600 393,872 Signature Bank † S 13,600 968,864 SVB Financial Group † 17,836 1,009,339 Union First Market Bankshares Corp. 50,945 799,837 Valley National Bancorp S 127,898 1,245,727 Virginia Commerce Bancorp, Inc. † 91,300 836,308 Webster Financial Corp. S 50,690 1,115,180 Commercial services and supplies (1.5%) Deluxe Corp. S 49,818 1,569,765 Portfolio Recovery Associates, Inc. † S 19,600 2,051,140 R. R. Donnelley & Sons Co. S 47,225 473,195 Tetra Tech, Inc. † 46,023 1,193,837 Communications equipment (2.1%) F5 Networks, Inc. † 27,200 2,243,456 Netgear, Inc. † S 43,700 1,551,787 Polycom, Inc. † S 325,454 3,261,049 Construction and engineering (0.8%) Aecom Technology Corp. † S 35,486 761,884 Chicago Bridge & Iron Co., NV (Netherlands) 25,212 946,711 Primoris Services Corp. 27,297 378,948 Tutor Perini Corp. † S 56,585 573,772 Containers and packaging (0.4%) Boise, Inc. 168,000 1,409,520 Diversified consumer services (2.2%) Apollo Group, Inc. Class A † S 61,837 1,241,687 H&R Block, Inc. S 78,826 1,395,220 ITT Educational Services, Inc. † S 59,111 1,270,295 Sotheby’s Holdings, Inc. Class A S 110,672 3,445,219 Diversified financial services (0.3%) MSCI, Inc. Class A † 34,000 915,960 Electric utilities (1.1%) FirstEnergy Corp. S 27,883 1,274,811 Pepco Holdings, Inc. S 53,200 1,057,084 PNM Resources, Inc. S 68,177 1,510,802 Capital Opportunities Fund 23 COMMON STOCKS (94.6%)* cont. Shares Value Electrical equipment (2.4%) AMETEK, Inc. 58,200 $2,069,010 AZZ, Inc. 65,212 2,571,961 Brady Corp. 33,227 1,014,435 Hubbell, Inc. Class B 17,715 1,483,100 Regal-Beloit Corp. S 7,638 497,845 Roper Industries, Inc. 3,519 384,169 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A † S 29,800 941,382 Energy equipment and services (3.3%) Atwood Oceanics, Inc. † S 40,800 1,950,240 Helix Energy Solutions Group, Inc. † S 86,500 1,495,585 Key Energy Services, Inc. † 297,358 1,944,721 Oil States International, Inc. † 21,051 1,538,828 Parker Drilling Co. † 400,500 1,734,165 Superior Energy Services † 64,600 1,313,318 Unit Corp. † 31,151 1,256,943 Food and staples retail (0.2%) Nash Finch Co. 36,823 708,106 Food products (0.4%) Fresh Del Monte Produce, Inc. 59,500 1,497,615 Health-care equipment and supplies (1.1%) Cyberonics, Inc. † 21,900 1,012,875 Hill-Rom Holdings, Inc. 54,446 1,529,388 SurModics, Inc. † 67,951 1,221,759 Health-care providers and services (5.7%) Amedisys, Inc. † S 143,209 1,581,027 AMN Healthcare Services, Inc. † 172,166 1,707,887 Chemed Corp. S 39,100 2,629,475 Coventry Health Care, Inc. 48,300 2,107,812 Health Net, Inc. † 45,000 968,400 Healthways, Inc. † 244,285 2,376,893 Kindred Healthcare, Inc. † S 161,600 1,583,680 LifePoint Hospitals, Inc. † 25,000 883,500 Molina Healthcare, Inc. † 117,767 2,952,419 Omnicare, Inc. 53,189 1,836,616 Universal American Corp. † 77,700 702,408 Hotels, restaurants, and leisure (1.8%) Cheesecake Factory, Inc. (The) S 59,704 1,973,814 Choice Hotels International, Inc. S 55,450 1,735,031 Panera Bread Co. Class A † 14,694 2,477,996 Household durables (1.7%) Harman International Industries, Inc. 30,020 1,258,739 iRobot Corp. † 50,327 904,376 24 Capital Opportunities Fund COMMON STOCKS (94.6%)* cont. Shares Value Household durables cont. Lennar Corp. Class A S 62,735 $2,350,680 NVR, Inc. † 1,469 1,327,594 Household products (0.5%) Energizer Holdings, Inc. S 25,300 1,846,141 Insurance (4.6%) American Financial Group, Inc. 26,183 1,015,900 Aspen Insurance Holdings, Ltd. 36,975 1,196,141 Assurant, Inc. 28,700 1,085,147 Endurance Specialty Holdings, Ltd. 26,479 1,073,723 Hanover Insurance Group, Inc. (The) 29,034 1,048,418 HCC Insurance Holdings, Inc. 31,007 1,105,089 Horace Mann Educators Corp. 59,400 1,141,074 Protective Life Corp. 37,500 1,023,750 RenaissanceRe Holdings, Ltd. 14,737 1,199,002 Safety Insurance Group, Inc. 30,145 1,397,221 Selective Insurance Group 83,773 1,548,963 Stancorp Financial Group S 29,722 1,020,951 W.R. Berkley Corp. 46,187 1,796,212 Internet software and services (2.2%) IAC/InterActiveCorp. 56,229 2,718,672 Open Text Corp. (Canada) † S 50,400 2,716,056 ValueClick, Inc. † 122,037 2,034,357 IT Services (2.8%) Alliance Data Systems Corp. † S 20,728 2,965,140 DST Systems, Inc. 34,900 1,990,696 Global Payments, Inc. 35,395 1,513,136 NeuStar, Inc. Class A † 82,026 3,001,331 Leisure equipment and products (0.5%) Polaris Industries, Inc. S 20,785 1,756,333 Life sciences tools and services (1.3%) Bio-Rad Laboratories, Inc. Class A † S 24,200 2,452,670 Parexel International Corp. † S 65,000 1,994,850 Machinery (3.6%) Actuant Corp. Class A S 64,616 1,824,756 AGCO Corp. † 36,028 1,639,634 Gardner Denver, Inc. S 19,934 1,382,024 Kennametal, Inc. 46,400 1,643,488 Manitowoc Co., Inc. (The) S 31,771 452,737 Oshkosh Corp. † 69,019 2,069,190 Terex Corp. † 13,000 293,150 WABCO Holdings, Inc. † 39,901 2,337,002 Woodward, Inc. 15,608 522,868 Capital Opportunities Fund 25 COMMON STOCKS (94.6%)* cont. Shares Value Media (0.5%) Valassis Communications, Inc. † S 69,870 $1,818,017 Metals and mining (1.6%) Cliffs Natural Resources, Inc. S 35,300 1,280,331 Reliance Steel & Aluminum Co. 45,517 2,473,394 Walter Energy, Inc. 47,600 1,664,096 Multi-utilities (0.3%) Black Hills Corp. S 31,900 1,141,063 Multiline retail (0.8%) Big Lots, Inc. † S 96,841 2,820,978 Oil, gas, and consumable fuels (3.3%) Berry Petroleum Co. Class A S 43,705 1,683,080 Cabot Oil & Gas Corp. 32,128 1,509,373 HollyFrontier Corp. 56,400 2,178,732 SM Energy Co. 34,400 1,854,848 Stone Energy Corp. † S 48,700 1,148,833 Tesoro Corp. 50,500 1,904,355 Whiting Petroleum Corp. † 25,028 1,051,677 Paper and forest products (1.3%) Domtar Corp. (Canada) S 37,000 2,950,750 Schweitzer-Mauduit International, Inc. 42,600 1,492,278 Personal products (0.7%) Inter Parfums, Inc. S 128,924 2,354,152 Pharmaceuticals (1.2%) Endo Health Solutions, Inc. † 48,944 1,402,735 Impax Laboratories, Inc. † S 120,100 2,552,125 Professional services (1.3%) Dun & Bradstreet Corp. (The) S 5,341 432,835 Exponent, Inc. † 2,558 137,939 Heidrick & Struggles International, Inc. 16,716 197,917 Towers Watson & Co. Class A 41,247 2,215,376 TrueBlue, Inc. † 106,514 1,390,008 Real estate investment trusts (REITs) (4.7%) DiamondRock Hospitality Co. 184,011 1,560,413 Entertainment Properties Trust 9,664 429,565 Hospitality Properties Trust 92,394 2,136,149 Kimco Realty Corp. 58,022 1,132,589 LaSalle Hotel Properties 86,394 2,068,272 LTC Properties, Inc. 34,657 1,144,028 Macerich Co. (The) 19,513 1,112,241 National Health Investors, Inc. S 20,462 1,092,875 National Retail Properties, Inc. 30,678 971,879 Omega Healthcare Investors, Inc. 74,742 1,714,581 26 Capital Opportunities Fund COMMON STOCKS (94.6%)* cont. Shares Value Real estate investment trusts (REITs) cont. Taubman Centers, Inc. 16,939 $1,330,558 Ventas, Inc. 19,163 1,212,443 Real estate management and development (0.9%) Jones Lang LaSalle, Inc. 40,300 3,132,922 Road and rail (1.2%) Heartland Express, Inc. 69,276 962,508 Landstar Systems, Inc. 64,200 3,251,730 Semiconductors and semiconductor equipment (3.3%) KLA-Tencor Corp. S 21,326 992,086 Lam Research Corp. † S 60,468 2,140,567 Omnivision Technologies, Inc. † S 106,300 1,520,090 Silicon Laboratories, Inc. † S 45,300 1,831,026 Skyworks Solutions, Inc. † 119,506 2,796,440 Teradyne, Inc. † S 132,800 1,941,536 Software (4.5%) ANSYS, Inc. † 33,135 2,348,609 Autodesk, Inc. † 68,000 2,165,120 FactSet Research Systems, Inc. S 14,808 1,340,864 Fair Isaac Corp. 55,819 2,601,165 Manhattan Associates, Inc. † 42,000 2,520,000 Synopsys, Inc. † S 68,131 2,193,818 TIBCO Software, Inc. † 60,998 1,537,760 Websense, Inc. † 60,214 796,029 Specialty retail (3.6%) Aaron’s, Inc. 63,614 1,961,220 Aeropostale, Inc. † 85,723 1,024,390 Buckle, Inc. (The) 37,538 1,695,591 Cato Corp. (The) Class A 46,644 1,323,757 Francesca’s Holdings Corp. † 62,312 1,840,073 Guess?, Inc. S 68,184 1,689,600 Jos. A. Bank Clothiers, Inc. † S 59,263 2,772,916 Textiles, apparel, and luxury goods (2.0%) Crocs, Inc. † S 124,645 1,570,527 Deckers Outdoor Corp. † S 46,156 1,321,446 Iconix Brand Group, Inc. † S 96,173 1,780,162 Steven Madden, Ltd. † 46,403 1,991,617 Thrifts and mortgage finance (1.1%) Kaiser Federal Financial Group, Inc. S 116,496 1,797,533 Provident New York Bancorp S 232,798 2,125,446 Tobacco (0.3%) Universal Corp. S 17,594 871,959 Capital Opportunities Fund 27 COMMON STOCKS (94.6%)* cont. Shares Value Trading companies and distributors (0.6%) Applied Industrial Technologies, Inc. 32,449 $1,317,105 MSC Industrial Direct Co., Inc. Class A 8,997 671,176 Total common stocks (cost $279,713,675) SHORT-TERM INVESTMENTS (24.1%)* Shares Value Putnam Money Market Liquidity Fund 0.16% L 17,382,927 $17,382,927 Putnam Cash Collateral Pool, LLC 0.21% d 64,895,285 64,895,285 Total short-term investments (cost $82,278,212) TOTAL INVESTMENTS Total investments (cost $361,991,887) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $341,163,878. † Non-income-producing security. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 28 Capital Opportunities Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $47,080,775 $— $— Consumer staples 8,027,239 — — Energy 22,564,698 — — Financials 75,528,167 834,609 1,132,875 Health care 33,163,656 — — Industrials 51,744,575 — — Information technology 51,662,172 — — Materials 25,870,718 — — Utilities 4,983,760 — — Total common stocks Short-term investments 17,382,927 64,895,285 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 29 Statement of assets and liabilities 10/31/12 (Unaudited) ASSETS Investment in securities, at value, including $62,951,066 of securities on loan (Note 1): Unaffiliated issuers (identified cost $279,713,675) $322,593,244 Affiliated issuers (identified cost $82,278,212) (Notes 1 and 5) 82,278,212 Dividends, interest and other receivables 222,687 Receivable for shares of the fund sold 905,115 Receivable for investments sold 12,203,697 Total assets LIABILITIES Payable for investments purchased 10,656,356 Payable for shares of the fund repurchased 934,039 Payable for compensation of Manager (Note 2) 186,572 Payable for investor servicing fees (Note 2) 73,604 Payable for custodian fees (Note 2) 6,276 Payable for Trustee compensation and expenses (Note 2) 118,604 Payable for administrative services (Note 2) 679 Payable for distribution fees (Note 2) 88,968 Collateral on securities loaned, at value (Note 1) 64,895,285 Other accrued expenses 78,694 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $363,923,743 Undistributed net investment income (Note 1) 107,640 Accumulated net realized loss on investments (Note 1) (65,747,074) Net unrealized appreciation of investments 42,879,569 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Capital Opportunities Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($245,544,460 divided by 20,164,447 shares) $12.18 Offering price per class A share (100/94.25 of $12.18)* $12.92 Net asset value and offering price per class B share ($12,581,325 divided by 1,154,393 shares)** $10.90 Net asset value and offering price per class C share ($19,345,200 divided by 1,754,604 shares)** $11.03 Net asset value and redemption price per class M share ($4,128,313 divided by 363,295 shares) $11.36 Offering price per class M share (100/96.50 of $11.36)* $11.77 Net asset value, offering price and redemption price per class R share ($13,759,087 divided by 1,153,956 shares) $11.92 Net asset value, offering price and redemption price per class R5 share ($10,327 divided by 828 shares) $12.47 Net asset value, offering price and redemption price per class R6 share ($10,327 divided by 828 shares) $12.47 Net asset value, offering price and redemption price per class Y share ($45,784,839 divided by 3,670,321 shares) $12.47 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 31 Statement of operations Six months ended 10/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $3,478) $1,994,568 Interest (including interest income of $8,594 from investments in affiliated issuers) (Note 5) 8,922 Securities lending (Note 1) 178,021 Total investment income EXPENSES Compensation of Manager (Note 2) 1,075,828 Investor servicing fees (Note 2) 496,961 Custodian fees (Note 2) 4,180 Trustee compensation and expenses (Note 2) 14,480 Administrative services (Note 2) 3,905 Distribution fees (Note 2) 514,797 Other 111,564 Total expenses Expense reduction (Note 2) (22,060) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 20,250,358 Net unrealized depreciation of investments during the period (31,157,503) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32Capital Opportunities Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 10/31/12* Year ended 4/30/12 Operations: Net investment loss $(18,144) $(38,385) Net realized gain on investments and foreign currency transactions 20,250,358 21,555,440 Net unrealized depreciation of investments (31,157,503) (43,514,715) Net decrease in net assets resulting from operations Increase in capital from settlement payments (Note 7) — 275,126 Redemption fees (Note 1) 6,557 16,053 Decrease from capital share transactions (Note 4) (2,941,725) (15,919,265) Total decrease in net assets NET ASSETS Beginning of period 355,024,335 392,650,081 End of period (including undistributed net investment income of $107,640 and $125,784, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Capital Opportunities Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) net assets (%) d net assets (%) turnover (%) Class A October 31, 2012** — b (.38) — * .63* .02* 31* April 30, 2012 .01 (.72) — .01 e 1.27 .05 29 April 30, 2011 — b 2.91 — 1.28 .04 23 April 30, 2010 .01 3.88 (.03) — — b — — 1.39 .09 30 April 30, 2009 .05 (2.75) (.06) — 1.35 f .71 f 58 April 30, 2008 .08 (2.33) (.05) (.94) — — — 1.23 f .71 f 37 Class B October 31, 2012** (.04) (.35) — * 1.01* (.35)* 31* April 30, 2012 (.07) (.65) — .01 e 2.02 (.70) 29 April 30, 2011 (.07) 2.64 — 2.03 (.69) 23 April 30, 2010 (.05) 3.54 — 2.14 (.65) 30 April 30, 2009 — b (2.51) — 2.10 f (.05) f 58 April 30, 2008 — b (2.15) — (.94) — — — 1.98 f (.04) f 37 Class C October 31, 2012** (.04) (.35) — * 1.01* (.36)* 31* April 30, 2012 (.07) (.66) — .01 e 2.02 (.69) 29 April 30, 2011 (.07) 2.66 — 2.03 (.72) 23 April 30, 2010 (.05) 3.58 — 2.14 (.66) 30 April 30, 2009 — b (2.53) — 2.10 f (.04) f 58 April 30, 2008 — b (2.17) — (.94) — — — 1.98 f (.04) f 37 Class M October 31, 2012** (.03) (.36) — * .89* (.23)* 31* April 30, 2012 (.05) (.67) — .01 e 1.77 (.45) 29 April 30, 2011 (.05) 2.73 — 1.78 (.45) 23 April 30, 2010 (.03) 3.66 — 1.89 (.41) 30 April 30, 2009 .01 (2.59) — b — 1.85 f .20 f 58 April 30, 2008 .02 (2.19) — (.94) — — — 1.73 f .21 f 37 Class R October 31, 2012** (.01) (.39) — * .76* (.11)* 31* April 30, 2012 (.02) (.70) — .01 e 1.52 (.19) 29 April 30, 2011 (.03) 2.87 — 1.53 (.23) 23 April 30, 2010 (.01) 3.81 (.02) — — b — — 1.64 (.17) 30 April 30, 2009 .03 (2.70) (.04) — 1.60 f .46 f 58 April 30, 2008 .05 (2.30) (.03) (.94) — — — 1.48 f .47 f 37 Class R5 October 31, 2012**† .02 .37 — * .29* .13* 31* Class R6 October 31, 2012**† .02 .37 — * .25* .16* 31* Class Y October 31, 2012** .02 (.40) — * .51* .15* 31* April 30, 2012 .04 (.73) — .01 e 1.02 .31 29 April 30, 2011 .03 2.97 — 1.03 .28 23 April 30, 2010 .03 3.94 (.05) — — b — — 1.14 .33 30 April 30, 2009 .08 (2.82) (.08) — 1.10 f 1.00 f 58 April 30, 2008 .11 (2.38) (.08) (.94) — — — .98 f .97 f 37 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Capital Opportunities Fund Capital Opportunities Fund 35 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). f Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2009 0.01% April 30, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 36 Capital Opportunities Fund Notes to financial statements 10/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through October 31, 2012. Putnam Capital Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long-term growth of capital. The fund invests mainly in common stocks (growth or value stocks or both) of small and midsize U.S. companies that Putnam Management believes have favorable investment potential, such as stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Classshares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Classshares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 60 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total Capital Opportunities Fund 37 value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $63,473,314. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $64,895,285. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 38 Capital Opportunities Fund A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2012, the fund had a capital loss carryover of $85,129,573 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $43,078,518 N/A $43,078,518 April 30, 2017 42,051,055 N/A 42,051,055 April 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $362,859,746, resulting in gross unrealized appreciation and depreciation of $63,418,301 and $21,406,591, respectively, or net unrealized appreciation of $42,011,710. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: Capital Opportunities Fund 39 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $357,238 ClassR5 5 ClassB 19,338 ClassR6 1 ClassC 28,628 ClassY 66,136 ClassM 6,196 Total ClassR 19,419 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $378 under the expense offset arrangements and by $21,682 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $272, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense 40 Capital Opportunities Fund for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $303,204 ClassM 15,772 ClassB 65,634 ClassR 32,969 ClassC 97,218 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $12,073 and $122 from the sale of classA and classM shares, respectively, and received $4,489 and $216 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $101,896,267 and $111,337,869, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/12 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 2,462,738 $29,220,055 3,352,805 $38,840,454 Shares issued in connection with reinvestment of distributions — 2,462,738 29,220,055 3,352,805 38,840,454 Shares repurchased (2,460,130) (29,331,582) (5,193,256) (60,348,278) Net increase (decrease) Six months ended 10/31/12 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 42,958 $461,350 147,323 $1,549,558 Shares issued in connection with reinvestment of distributions — 42,958 461,350 147,323 1,549,558 Shares repurchased (194,031) (2,082,680) (819,342) (8,617,365) Net decrease Capital Opportunities Fund 41 Six months ended 10/31/12 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 132,182 $1,437,248 534,983 $5,835,021 Shares issued in connection with reinvestment of distributions — 132,182 1,437,248 534,983 5,835,021 Shares repurchased (213,846) (2,319,352) (452,175) (4,743,985) Net increase (decrease) Six months ended 10/31/12 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 7,329 $81,471 39,491 $429,794 Shares issued in connection with reinvestment of distributions — 7,329 81,471 39,491 429,794 Shares repurchased (33,137) (365,607) (158,015) (1,785,085) Net decrease Six months ended 10/31/12 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 349,342 $4,080,303 835,084 $9,727,827 Shares issued in connection with reinvestment of distributions — 349,342 4,080,303 835,084 9,727,827 Shares repurchased (287,420) (3,343,258) (441,515) (5,020,097) Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR5 Shares Amount Shares sold 828 $10,000 Shares issued in connection with reinvestment of distributions — — 828 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR6 Shares Amount Shares sold 828 $10,000 Shares issued in connection with reinvestment of distributions — — 828 10,000 Shares repurchased — — Net increase 42 Capital Opportunities Fund Six months ended 10/31/12 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 405,566 $4,972,693 2,086,611 $24,163,274 Shares issued in connection with reinvestment of distributions — 405,566 4,972,693 2,086,611 24,163,274 Shares repurchased (471,714) (5,772,366) (1,347,134) (15,950,383) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 828 100% $10,327 ClassR6 828 100 10,327 Note 5: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $11,397,570 $48,805,232 $42,819,875 $8,594 $17,382,927 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $264,666 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,460 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim Capital Opportunities Fund 43 periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 44 Capital Opportunities Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Capital Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012 a_investmentfunds.htm UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	May 1, 2012 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Value Fund Semiannual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking undervalued companies before their potential is recognized Hidden opportunities and flexibility are key ingredients in the strategy of Putnam Multi-Cap Value Fund. The fund’s manager looks for investment potential in stocks that are currently out of favor with investors. Introduced in 1999 as Putnam Mid Cap Value Fund, the fund now has the flexibility to invest in a wider range of companies under its multi-cap value investmentmandate. The fund can invest in small companies that are in their emerging or expansionary phases, and these companies can remain in the fund’s portfolio even as they grow larger. Historically, investing in stocks of smaller companies comes with the risk of greater price fluctuations. Combining small-cap and mid-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. The fund is managed in the value style, which means the manager seeks stocks that are attractively priced in relation to the company’s earnings and growth potential. A stock price may be low because the company is being underestimated or because its industry is in the midst of a downturn. Often, companies in the portfolio are undergoing changes that may lift their stock prices, such as restructuring, introduction of new products, or streamlining of operations to cut costs. Supported by a team of research analysts, the fund’s manager uses his stock-picking expertise and Putnam resources to identify opportunities. Putnam’s analysts generate independent research and visit regularly with companies, seeking information that hasn’t already factored into stock prices. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select stocks from across their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Multi-Cap Value Fund Interview with your fund’s portfolio manager Jim, how would you describe the investment environment during the semiannual period? When the reporting period began, investors were concerned about Europe’s sovereign debt crisis, weak U.S. economic data, and China’s decelerating economic growth, which created cautious market sentiment and depressed stock prices as the markets sold off. Although U.S. equities held up better than international equities, stocks and economically sensitive sectors perceived as higher risk generally fell out of favor. With the greater uncertainty, the more resilient, lower-risk equity assets, including large-cap and defensive stocks, performed well in this risk-off environment. Risk-aversion dominated the financial markets until late July, when favorable election results in Greece and the European Union summit brought some relief. Slowly improving macroeconomic data and stimulative measures taken by the U.S. Federal Reserve and the European Central Bank also helped boost stocks during the final months of the period — creating a bullish climate for riskier assets. In contrast to the first three months of the reporting period, higher-risk strategies, including growth stocks and the economically sensitive energy, consumer cyclicals, and financials sectors, outperformed safer, more conservative investment strategies. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Multi-Cap Value Fund 5 How did Putnam Multi-Cap Value Fundperform against this backdrop? Since we take a longer-term view to constructing the portfolio, the fund can come up short when studied in the light of a six-month window. This was the case for the period under review. In a market where value-oriented investment strategies outperformed growth-focused strategies and small-cap stocks underperformed their more defensive large-cap brethren, the fund’s class A shares generated slightly negative performance for the six months ended October31, 2012. The portfolio’s relative emphasis on small-cap stocks was a factor in this result, as was stock selection, and contributed to the fund’s underperformance relative to the Russell 3000 Value Index and the average return for its Lipper peer group. Our decision to overweight investments in the consumer discretionary and health-care sectors was prudent. However, many of these holdings are undergoing positive change that, in our opinion, required more time to reach their full potential. But, in a market defined by risk-averse sentiment, as was the case for the first few months of the period, investors were not willing to wait and sold these stocks indiscriminately in the rush for safety. The fund’s investments in Best Buy , Avon , and Skullcandy in the consumer discretionary sector and Alere and WellCare Health Plans in the health-care sector lagged as a result. The fund held strong performers in these two sectors as well, although the underperforming stocks hurt more than the positive stocks helped. Within the consumer discretionary sector, our decision to overweight American Eagle Outfitters [not in the benchmark], Regal Entertainment , and Newell Rubbermaid was beneficial. Positive contributors in health care were the fund’s overweight positions in Lincare , Amarin [not in the benchmark], ViroPharma , and Watson Pharmaceuticals . Due to our belief that Skullcandy’s outlook had deteriorated, we sold the stock at a loss in October to mitigate the potential impact of Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the Financial Statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Multi-Cap Value Fund further deterioration. We also sold American Eagle Outfitters, Lincare, and Amarin at a healthy profit before period-end. Could you elaborate on your strategy within the context of the market’s volatility? Given the extreme volatility that we have seen in recent years and the increasing complexities and interconnectedness of the global financial markets, we are not in favor of creating a portfolio that becomes offensive or defensive in response to market conditions or our view of macroeconomic conditions. Rather, we take a longer-term view to manage risk and search for companies that, in our opinion, have a hidden or overlooked catalyst that could drive their stock prices higher. Finding a hidden catalyst is a significant part of our work and requires a critical understanding of the variables that can help unlock value in a company’s stock price over a 12- to 18-month period. Despite our issue-by-issue stock-selection approach, some common themes do emerge as a result of our research. At period-end, the portfolio was overweight smaller-cap stocks relative to larger-cap stocks; overweight consumer discretionary, industrials, and health care; and underweight financials and energy relative to the benchmark. We are also less inclined to hold the more speculative companies that, in our opinion, are too risky to own in today’s highly volatile markets. Could you elaborate on some holdings that illustrate your investment philosophy and contributed to performance for the period? As I mentioned earlier, Lincare was a strong contributor. A distributor of oxygen This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/12. Short-term holdings are excluded. Holdings will vary over time. Multi-Cap Value Fund 7 to homes, the company was bought by Linde, a Germany gases and engineering company, and its stock price rose to meet the buyout price. Snap-on Tools , a leading global tool franchise, manufactures hand tools, equipment, and diagnostic and repair systems for automotive mechanics. With its sound management and strong business growth worldwide, the company continues to beat expectations, and its stock price has risen accordingly. Marathon Oil , a large-cap oil exploration and production company, was a low-expectation stock that lagged in the months leading up to the reporting period. Investors were concerned about the company’s acquisition of the Eagle Ford Shale in South Texas, which was affecting Marathon’s cash flow at a time when oil prices were low and the energy sector as a whole was under pressure amid economic growth worries. During the reporting period, however, the company’s prospects improved with better-than-expected production from the Eagle Ford reserve and the arrival of higher gas prices, and its stock price rose accordingly. What stocks proved most disappointing? The fund’s three biggest detractors from performance for the period are in the process of transitioning to better days and illustrate our philosophy of investing in inexpensively priced, high-quality companies with a catalyst for positive change. The electronics retailer Best Buy has been in a secular decline, losing market share to Internet sales. However, in our opinion, two developments bode well for a turnaround in the company’s prospects. Just following the close of the reporting period, Best Buy announced that Sharon McCollam, a highly regarded retail executive, would join management as Chief Financial Officer — a move that we believe will help revitalize its financial team. Secondly, founder Richard Schulze is expected to launch his bid to take the company private soon. We think either scenario has the potential to reward investors This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 Multi-Cap Value Fund that are willing to let this turnaround story play out. In fact, during the period, we added to the position when the stock was struggling. In August, ACCO Brands reported disappointing second-quarter earnings and lowered its guidance for 2012 because of the sluggish economy. The company’s May acquisition of MeadWestvaco’s consumer and office products is weighing on its revenue stream and affecting the company’s earnings outlook. However, we remain committed to this small-cap company, and our confidence appears to be well placed in this low-expectation stock. On October31, the company reported that third-quarter earnings were in line with expectations, and management, which is taking measures to reduce costs, confirmed that they are on target to meet 2013 estimates. In our mind, the stock remains cheap with room for more appreciation. The world’s largest direct seller and a leading beauty products company, Avon Products has struggled in recent years. In April, Sheri McCoy joined the company as CEO to help streamline the business and better adapt its business model to embrace the differences represented by markets in developed and developing countries. Hurt by the stronger dollar, weakening fundamentals, and no visibility of earnings on the horizon, the stock sold off sharply during the six-month period. Given the direction of new leadership, Avon’s recognized brand, and the stock’s depressed valuation, we remain committed to the company’s potential. With the economic and market outlook still uncertain, how are you approaching the coming months? In our view, volatility is likely to remain high for the foreseeable future, driven in large measure by macroeconomic events that create a risk-on or risk-off investment environment. The potential for a destabilizing “fiscal cliff” on January1, 2013, is a particularly worrisome concern, as the across-the-board cuts to the budget may have repercussions for U.S. growth, which is far from robust. Thus, we believe asset classes are likely to move in and out of favor depending on market conditions. Against this backdrop,we will focus our attention on finding inexpensively priced, high-quality companies that possess some sort of catalyst that could drive stock prices higher in our opinion.We believe that this multi-layered, longer-term value strategy offers a better way to manage risk and uncover more unique, under-the-radar opportunities. Thank you, Jim, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager James A. Polk has an M.B.A. from Babson College and a B.A. from Colby College. A CFA charterholder, he joined Putnam in 1998 and has been in the investment industry since 1994. Multi-Cap Value Fund 9 IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies — the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and XiJinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Multi-Cap Value Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.34% 7.85% 7.53% 7.53% 7.53% 7.53% 7.80% 7.50% 8.08% 8.57% 10 years 118.33 105.70 102.55 102.55 102.62 102.62 107.64 100.40 113.09 124.09 Annual average 8.12 7.48 7.31 7.31 7.32 7.32 7.58 7.20 7.86 8.40 5 years –0.99 –6.67 –4.64 –6.23 –4.64 –4.64 –3.51 –6.88 –2.22 0.28 Annual average –0.20 –1.37 –0.95 –1.28 –0.95 –0.95 –0.71 –1.42 –0.45 0.06 3 years 48.48 39.89 45.08 42.08 45.02 45.02 46.21 41.02 47.34 49.49 Annual average 14.08 11.84 13.21 12.42 13.19 13.19 13.50 12.14 13.79 14.34 1 year 11.96 5.55 11.12 6.12 11.14 10.14 11.38 7.52 11.64 12.22 6 months –0.38 –6.11 –0.72 –5.68 –0.72 –1.71 –0.63 –4.07 –0.46 –0.23 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Multi-Cap Value Fund 11 Comparative index returns For periods ended 10/31/12 Lipper Multi-Cap Value Russell 3000 Value Index Funds category average* Annual average (life of fund) 4.50% 5.16% 10 years 105.95 102.99 Annual average 7.49 7.24 5 years –4.18 –2.49 Annual average –0.85 –0.82 3 years 43.92 38.53 Annual average 12.90 11.41 1 year 16.70 12.48 6 months 4.56 1.92 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/12, there were 306, 288, 245, 225, 113, and 48 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/12 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/12 $13.26 $14.07 $12.48 $12.46 $12.80 $13.26 $13.03 $13.29 10/31/12 13.21 14.02 12.39 12.37 12.72 13.18 12.97 13.26 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. 12 Multi-Cap Value Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/99) (1/16/01) (1/16/01) (1/16/01) (4/1/03) (4/2/02) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.44% 7.94% 7.63% 7.63% 7.63% 7.63% 7.90% 7.60% 8.18% 8.66% 10 years 130.99 117.65 114.16 114.16 114.24 114.24 119.74 112.16 125.45 136.90 Annual average 8.73 8.09 7.91 7.91 7.92 7.92 8.19 7.81 8.47 9.01 5 years 1.75 –4.10 –2.08 –3.72 –2.02 –2.02 –0.83 –4.31 0.46 3.03 Annual average 0.35 –0.83 –0.42 –0.76 –0.41 –0.41 –0.17 –0.88 0.09 0.60 3 years 38.01 30.08 34.85 31.85 34.78 34.78 35.78 31.05 36.81 38.89 Annual average 11.34 9.16 10.48 9.65 10.46 10.46 10.73 9.43 11.01 11.57 1 year 27.15 19.84 26.11 21.11 26.17 25.17 26.51 22.04 26.85 27.40 6 months –1.78 –7.39 –2.20 –7.09 –2.20 –3.18 –2.07 –5.47 –1.96 –1.70 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/12 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Annualized expense ratio for the six-month period ended 10/31/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Multi-Cap Value Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012, to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.74 $9.49 $9.49 $8.24 $6.99 $4.48 Ending value (after expenses) $996.20 $992.80 $992.80 $993.70 $995.40 $997.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.80 $9.60 $9.60 $8.34 $7.07 $4.53 Ending value (after expenses) $1,019.46 $1,015.68 $1,015.68 $1,016.94 $1,018.20 $1,020.72 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Multi-Cap Value Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Value Index is an unmanaged index of those companies in the Russell 3000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Multi-Cap Value Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Multi-Cap Value Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of Multi-Cap Value Fund 17 scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. (Your fund’s management contract took effect in January 2010; it was subsequently amended and restated effective September 1, 2010 to reduce the management fees.) The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Since January 2010, under its management contracts, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all 18 Multi-Cap Value Fund open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on Multi-Cap Value Fund 19 these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Multi-Cap Value Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 309, 263 and 219 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that 20 Multi-Cap Value Fund supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Multi-Cap Value Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 22 Multi-Cap Value Fund The fund’s portfolio 10/31/12 (Unaudited) COMMON STOCKS (96.9%)* Shares Value Aerospace and defense (3.7%) Esterline Technologies Corp. † 30,600 $1,768,374 L-3 Communications Holdings, Inc. 87,100 6,427,980 Northrop Grumman Corp. S 117,800 8,091,682 Auto components (0.9%) American Axle & Manufacturing Holdings, Inc. † S 151,800 1,650,066 Tenneco, Inc. † 71,400 2,181,270 Beverages (2.5%) Coca-Cola Enterprises, Inc. 358,400 11,268,096 Capital markets (3.7%) Ameriprise Financial, Inc. 90,962 5,309,452 Charles Schwab Corp. (The) S 273,600 3,715,488 E*Trade Financial Corp. † 143,318 1,198,138 Invesco, Ltd. 151,200 3,677,184 Raymond James Financial, Inc. S 63,587 2,425,208 Chemicals (2.7%) Celanese Corp. Ser. A 115,000 4,368,850 LyondellBasell Industries NV Class A (Netherlands) 115,000 6,139,850 Tronox, Ltd. Class A S 69,000 1,406,910 Commercial banks (5.3%) Bancorp, Inc. (The) † S 411,299 4,676,470 BB&T Corp. 92,000 2,663,400 Fifth Third Bancorp 159,500 2,317,535 First Horizon National Corp. S 692,700 6,449,037 SunTrust Banks, Inc. 95,000 2,584,000 UMB Financial Corp. S 43,300 1,928,149 Wells Fargo & Co. 90,166 3,037,693 Commercial services and supplies (3.7%) ACCO Brands Corp. † S 588,500 4,260,740 ADT Corp. (The) † 71,300 2,959,663 Healthcare Services Group, Inc. S 144,467 3,452,761 Tyco International, Ltd. 217,520 5,844,762 Communications equipment (1.4%) Polycom, Inc. † 392,400 3,931,848 Tellabs, Inc. 821,500 2,398,780 Computers and peripherals (0.8%) Electronics for Imaging, Inc. † 132,800 2,305,408 NetApp, Inc. † 50,203 1,350,461 Consumer finance (0.7%) Discover Financial Services 78,000 3,198,000 Multi-Cap Value Fund 23 COMMON STOCKS (96.9%)* cont. Shares Value Containers and packaging (5.2%) Sealed Air Corp. S 415,300 $6,736,166 Silgan Holdings, Inc. 380,300 16,470,793 Diversified financial services (1.9%) Bank of America Corp. 405,800 3,782,056 JPMorgan Chase & Co. 109,000 4,543,120 Electric utilities (2.6%) American Electric Power Co., Inc. 71,000 3,155,240 Great Plains Energy, Inc. 276,200 6,197,928 XCEL Energy, Inc. 82,500 2,330,625 Electrical equipment (1.3%) AMETEK, Inc. 164,475 5,847,086 Energy equipment and services (5.1%) Cameron International Corp. † 99,600 5,043,744 Ensco PLC Class A (United Kingdom) 72,700 4,203,514 Halliburton Co. S 124,800 4,029,792 Key Energy Services, Inc. † 158,700 1,037,898 National Oilwell Varco, Inc. 63,000 4,643,100 Oil States International, Inc. † S 51,100 3,735,410 Food and staples retail (0.6%) Kroger Co. (The) 112,000 2,824,640 Food products (0.5%) Mead Johnson Nutrition Co. 38,600 2,380,076 Health-care equipment and supplies (7.4%) Alere, Inc. † 360,500 6,921,600 CareFusion Corp. † 81,800 2,172,608 Covidien PLC 195,242 10,728,547 Merit Medical Systems, Inc. † S 438,180 6,327,319 St. Jude Medical, Inc. 175,600 6,718,456 Health-care providers and services (4.1%) Aetna, Inc. S 105,900 4,627,830 CIGNA Corp. 65,800 3,355,800 Mednax, Inc. † S 120,500 8,312,090 WellCare Health Plans, Inc. † 41,200 1,961,120 Household durables (2.8%) Garmin, Ltd. S 119,300 4,532,207 Newell Rubbermaid, Inc. 268,244 5,536,556 NVR, Inc. † 2,600 2,349,724 Household products (0.4%) Church & Dwight Co., Inc. 31,313 1,589,448 24 Multi-Cap Value Fund COMMON STOCKS (96.9%)* cont. Shares Value Insurance (8.2%) Brown & Brown, Inc. 120,100 $3,068,555 Chubb Corp. (The) 45,000 3,464,100 Employers Holdings, Inc. S 170,135 3,104,964 Fidelity National Financial, Inc. Class A 152,500 3,265,025 Hartford Financial Services Group, Inc. (The) S 205,434 4,459,972 Marsh & McLennan Cos., Inc. 140,400 4,777,812 Validus Holdings, Ltd. 130,800 4,682,640 XL Group PLC 377,600 9,341,824 IT Services (1.6%) Computer Sciences Corp. 154,000 4,689,300 Total Systems Services, Inc. 100,996 2,271,400 Leisure equipment and products (0.9%) Mattel, Inc. S 109,800 4,038,444 Machinery (5.0%) Eaton Corp. S 75,800 3,579,276 Joy Global, Inc. S 53,200 3,322,340 Navistar International Corp. † S 120,700 2,263,125 Snap-On, Inc. S 139,900 10,818,467 Wabtec Corp. 22,614 1,852,087 Media (3.5%) DISH Network Corp. Class A 126,400 4,503,632 Regal Entertainment Group Class A S 353,000 5,422,080 Time Warner, Inc. S 133,200 5,787,540 Metals and mining (0.7%) Steel Dynamics, Inc. 231,200 2,924,680 Multi-utilities (2.0%) Ameren Corp. 125,600 4,129,728 DTE Energy Co. 75,300 4,676,130 Multiline retail (0.7%) Macy’s, Inc. 79,400 3,022,758 Office electronics (0.8%) Xerox Corp. 540,000 3,477,600 Oil, gas, and consumable fuels (4.8%) EXCO Resources, Inc. S 282,300 2,286,630 Marathon Oil Corp. 286,100 8,600,166 Pioneer Natural Resources Co. 40,555 4,284,636 Southwestern Energy Co. † S 105,500 3,660,850 Swift Energy Co. † S 151,400 2,529,894 Personal products (1.8%) Avon Products, Inc. S 265,900 4,118,791 Prestige Brands Holdings, Inc. † S 205,900 3,580,601 Multi-Cap Value Fund 25 COMMON STOCKS (96.9%)* cont. Shares Value Pharmaceuticals (3.3%) Pfizer, Inc. 250,300 $6,224,961 ViroPharma, Inc. † S 167,302 4,224,376 Watson Pharmaceuticals, Inc. † 49,800 4,280,310 Software (1.8%) Symantec Corp. † 189,100 3,439,729 Synopsys, Inc. † 141,800 4,565,960 Specialty retail (4.5%) Abercrombie & Fitch Co. Class A S 36,845 1,126,720 Bed Bath & Beyond, Inc. † 30,600 1,765,008 Best Buy Co., Inc. S 339,600 5,165,316 GameStop Corp. Class A S 354,200 8,086,386 TJX Cos., Inc. (The) 89,900 3,742,537 Total common stocks (cost $394,086,781) SHORT-TERM INVESTMENTS (23.6%)* Shares Value Putnam Money Market Liquidity Fund 0.16% L 16,893,168 $16,893,168 Putnam Cash Collateral Pool, LLC 0.21% d 87,758,501 87,758,501 Total short-term investments (cost $104,651,669) TOTAL INVESTMENTS Total investments (cost $498,738,450) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2012 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $443,503,355. † Non-income-producing security. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 26 Multi-Cap Value Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $58,910,244 $— $— Consumer staples 25,761,652 — — Energy 44,055,634 — — Financials 87,669,822 — — Health care 65,855,017 — — Industrials 60,488,343 — — Information technology 28,430,486 — — Materials 38,047,249 — — Utilities 20,489,651 — — Total common stocks — — Short-term investments 16,893,168 87,758,501 — Totals by level $— The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund 27 Statement of assets and liabilities 10/31/12 (Unaudited) ASSETS Investment in securities, at value, including $86,400,956 of securities on loan (Note 1): Unaffiliated issuers (identified cost $394,086,781) $429,708,098 Affiliated issuers (identified cost $104,651,669) (Notes 1 and 6) 104,651,669 Dividends, interest and other receivables 190,472 Receivable for shares of the fund sold 394,414 Receivable for investments sold 869,566 Total assets LIABILITIES Payable for investments purchased 2,575,243 Payable for shares of the fund repurchased 1,369,672 Payable for compensation of Manager (Note 2) 216,708 Payable for investor servicing fees (Note 2) 83,683 Payable for custodian fees (Note 2) 6,850 Payable for Trustee compensation and expenses (Note 2) 112,045 Payable for administrative services (Note 2) 886 Payable for distribution fees (Note 2) 110,518 Collateral on securities loaned, at value (Note 1) 87,758,501 Other accrued expenses 76,758 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $475,689,795 Undistributed net investment income (Note 1) 2,581,184 Accumulated net realized loss on investments (Note 1) (70,388,941) Net unrealized appreciation of investments 35,621,317 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($394,856,287 divided by 29,891,070 shares) $13.21 Offering price per class A share (100/94.25 of $13.21)* $14.02 Net asset value and offering price per class B share ($8,569,123 divided by 691,714 shares)** $12.39 Net asset value and offering price per class C share ($13,882,591 divided by 1,122,208 shares)** $12.37 Net asset value and redemption price per class M share ($3,466,554 divided by 272,460 shares) $12.72 Offering price per class M share (100/96.50 of $12.72)* $13.18 Net asset value, offering price and redemption price per class R share ($8,267,818 divided by 637,390 shares) $12.97 Net asset value, offering price and redemption price per class Y share ($14,460,982 divided by 1,090,580 shares) $13.26 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Multi-Cap Value Fund Statement of operations Six months ended 10/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $18,022) $3,737,862 Interest (including interest income of $10,430 from investments in affiliated issuers) (Note 6) 10,458 Securities lending (Note 1) 348,841 Total investment income EXPENSES Compensation of Manager (Note 2) 1,268,726 Distribution fees (Note 2) 649,105 Investor servicing fees (Note 2) 620,755 Custodian fees (Note 2) 7,660 Trustee compensation and expenses (Note 2) 18,557 Administrative services (Note 2) 5,155 Other 75,069 Total expenses Expense reduction (Note 2) (41,104) Net expenses Net investment income Net increase from payments by affiliates (Note 2) 1,020 Net realized gain on investments (Notes 1 and 3) 7,718,850 Net unrealized depreciation of investments during the period (11,351,493) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Value Fund 29 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 10/31/12* Year ended 4/30/12 Operations: Net investment income $1,493,238 $1,268,665 Net realized gain on investments 7,719,870 38,391,137 Net unrealized depreciation of investments (11,351,493) (50,836,921) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (1,741,819) Class R — (18,264) Class Y — (97,012) Increase in capital from settlement payments (Note 8) — 167,276 Decrease from capital share transactions (Note 4) (26,760,520) (56,781,901) Total decrease in net assets NET ASSETS Beginning of period 472,402,260 542,051,099 End of period (including undistributed net investment income of $2,581,184 and $1,087,946, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Value Fund This page left blank intentionally. Multi-Cap Value Fund 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A October 31, 2012 ** .05 (.10) — (.38) * .57 * .36 * 39 * April 30, 2012 .04 (.22) (.05) — e 1.17 .32 82 April 30, 2011 .01 1.82 — b — — — b — b — 1.18 .06 98 April 30, 2010 .01 4.05 (.01) — — — b — f 1.30 g .09 g 98 April 30, 2009 .05 (4.38) (.03) — — — b — 1.30 g .54 g 130 April 30, 2008 .04 (1.85) (.06) (2.41) (.01) — b — 1.27 g .25 g 71 Class B October 31, 2012 ** — b (.09) — (.72) * .95 * (.02) * 39 * April 30, 2012 (.05) (.21) — e 1.92 (.45) 82 April 30, 2011 (.08) 1.73 — b — 1.93 (.69) 98 April 30, 2010 (.06) 3.87 — b — f 2.05 g (.67) g 98 April 30, 2009 (.02) (4.20) — b — 2.05 g (.24) g 130 April 30, 2008 (.07) (1.77) — (2.41) (.01) — b — 2.02 g (.49) g 71 Class C October 31, 2012 ** — b (.09) — (.72) * .95 * (.02) * 39 * April 30, 2012 (.05) (.21) — e 1.92 (.44) 82 April 30, 2011 (.08) 1.73 — b — 1.93 (.70) 98 April 30, 2010 (.06) 3.86 — b — f 2.05 g (.67) g 98 April 30, 2009 (.02) (4.18) — b — 2.05 g (.23) g 130 April 30, 2008 (.07) (1.78) — (2.41) (.01) — b — 2.02 g (.50) g 71 Class M October 31, 2012 ** .01 (.09) — (.63) * .83 * .10 * 39 * April 30, 2012 (.02) (.22) — e 1.67 (.19) 82 April 30, 2011 (.05) 1.77 — b — 1.68 (.44) 98 April 30, 2010 (.04) 3.95 — b — f 1.80 g (.43) g 98 April 30, 2009 — b (4.26) — b — 1.80 g .02 g 130 April 30, 2008 (.03) (1.81) — (2.41) (.01) — b — 1.77 g (.24) g 71 Class R October 31, 2012 ** .03 (.09) — (.46) * .70 * .23 * 39 * April 30, 2012 .01 (.23) (.02) — e 1.42 .07 82 April 30, 2011 (.02) 1.80 — b — 1.43 (.20) 98 April 30, 2010 (.02) 4.00 — b — f 1.55 g (.17) g 98 April 30, 2009 .02 (4.30) (.01) — — — b — 1.55 g .28 g 130 April 30, 2008 — b (1.82) (.04) (2.41) (.01) — b — 1.52 g .01 g 71 Class Y October 31, 2012 ** .06 (.09) — (.23) * .45 * .48 * 39 * April 30, 2012 .07 (.22) (.09) — e .92 .56 82 April 30, 2011 .04 1.83 (.03) — — — b — .93 .38 98 April 30, 2010 .03 4.07 (.04) — — — b — f 1.05 g .33 g 98 April 30, 2009 .07 (4.40) (.05) — — — b — 1.05 g .78 g 130 April 30, 2008 .07 (1.84) (.10) (2.41) (.01) — b — 1.02 g .51 g 71 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 32 Multi-Cap Value Fund Multi-Cap Value Fund 33 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to April 30, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets April 30, 2010 0.02% April 30, 2009 0.05 April 30, 2008 0.01 The accompanying notes are an integral part of these financial statements. 34 Multi-Cap Value Fund Notes to financial statements 10/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from May 1, 2012 through October 31, 2012. Putnam Multi-Cap Value Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing mainly in common stocks of U.S. companies of any size, with a focus on value stocks issued by companies which Putnam Management believes are currently undervalued. The fund seeks current income as a secondary objective. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately five and a half years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the Multi-Cap Value Fund 35 U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts may include extended effective dates on premiums. There was no written option contract activity during the period. For the reporting period, the transaction volume of purchased options contracts was minimal. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $86,400,956. The fund received cash collateral of $87,758,501. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment 36 Multi-Cap Value Fund policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2012 the fund had a capital loss carryover of $76,531,973 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $76,531,973 — $76,531,973 April 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $499,367,976, resulting in gross unrealized appreciation and depreciation of $56,371,339 and $21,379,548, respectively, or net unrealized appreciation of $34,991,791. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Multi-Cap Value Fund 37 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,020 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $551,149 ClassR 11,658 ClassB 13,652 ClassY 20,114 ClassC 19,358 Total ClassM 4,824 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $540 under the expense offset arrangements and by $40,564 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $355, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 38 Multi-Cap Value Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $496,408 ClassM 13,039 ClassB 48,897 ClassR 21,009 ClassC 69,752 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,291 and $88 from the sale of classA and classM shares, respectively, and received $5,359 and $154 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $168,381,929 and $186,276,738, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/12 Year ended 4/30/12 ClassA Shares Amount Shares Amount Shares sold 1,575,253 $19,901,409 3,974,719 $47,674,462 Shares issued in connection with reinvestment of distributions — — 141,700 1,690,480 1,575,253 19,901,409 4,116,419 49,364,942 Shares repurchased (3,231,546) (41,538,284) (7,931,409) (97,344,076) Net decrease Multi-Cap Value Fund 39 Six months ended 10/31/12 Year ended 4/30/12 ClassB Shares Amount Shares Amount Shares sold 49,131 $585,918 178,806 $2,073,526 Shares issued in connection with reinvestment of distributions — 49,131 585,918 178,806 2,073,526 Shares repurchased (272,779) (3,270,979) (541,316) (6,197,757) Net decrease Six months ended 10/31/12 Year ended 4/30/12 ClassC Shares Amount Shares Amount Shares sold 32,623 $392,350 105,662 $1,193,361 Shares issued in connection with reinvestment of distributions — 32,623 392,350 105,662 1,193,361 Shares repurchased (104,283) (1,256,788) (371,266) (4,226,446) Net decrease Six months ended 10/31/12 Year ended 4/30/12 ClassM Shares Amount Shares Amount Shares sold 3,556 $44,131 16,355 $189,437 Shares issued in connection with reinvestment of distributions — 3,556 44,131 16,355 189,437 Shares repurchased (24,050) (293,638) (42,324) (499,301) Net decrease Six months ended 10/31/12 Year ended 4/30/12 ClassR Shares Amount Shares Amount Shares sold 75,277 $946,912 199,728 $2,394,566 Shares issued in connection with reinvestment of distributions — — 1,526 17,917 75,277 946,912 201,254 2,412,483 Shares repurchased (114,540) (1,446,871) (341,071) (4,201,887) Net decrease Six months ended 10/31/12 Year ended 4/30/12 ClassY Shares Amount Shares Amount Shares sold 128,659 $1,661,750 395,153 $4,876,335 Shares issued in connection with reinvestment of distributions — — 7,373 88,103 128,659 1,661,750 402,526 4,964,438 Shares repurchased (193,696) (2,486,430) (362,055) (4,510,621) Net increase (decrease) 40 Multi-Cap Value Fund Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts (65,679) $(65,679) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Total Equity contracts 23,128 $23,128 Total Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $16,316,925 81,752,071 81,175,828 $10,430 $16,893,168 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $162,416 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $4,860 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: New accounting pronouncements In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Multi-Cap Value Fund 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42 Multi-Cap Value Fund Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Multi-Cap Value Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Multi-Cap Value Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Multi-Cap Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012
